UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-6061



DANIEL MELLINGER,

                Petitioner - Appellant,

          v.


MR. BAUKNECHT; UNITED STATES PAROLE COMMISSION,

                Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill. R. Bryan Harwell, District Judge.
(0:06-cv-03441-RBH)


Submitted:   April 29, 2008                   Decided:   May 30, 2008


Before NIEMEYER and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Daniel Mellinger, Appellant Pro Se.     Barbara Murcier Bowens,
Assistant United States Attorney, Columbia, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Daniel Mellinger appeals a district court order granting

Respondents’ motion for summary judgment on his 28 U.S.C. § 2241

(2000) petition.     We have reviewed the record and the district

court’s order, and find no reversible error. Accordingly, we grant

leave to proceed in forma pauperis and affirm on the reasoning of

the district court. See Mellinger v. Bauknecht, No. 0:06-cv-03441-

RBH (D.S.C. Nov. 29, 2007). We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court   and     argument   would   not   aid   the

decisional process.



                                                                    AFFIRMED




                                   - 2 -